Hill, C. J.,
dissenting. I dissent from the opinion of the majority of the court, that the service in this case was not good, and that the city court of Savannah was without jurisdiction. The pressure of business upon this court is too great just at this particular juncture to enable me to write a dissenting opinion elaborating the view which I take of the law, under the evidence. I must content myself with the statement that, under the facts, the subordinate lodge, located in Savannah, Chatham county, Georgia, represented the defendant corporation in the transaction of its business in that county, and that through this agency the defendant corporation had an office and did transact its business in said county. The undisputed evidence shows that this local or subordinate lodge in Savannah represented the defendant, the District Grand Lodge No. 18, Grand Hnited Order of Odd Fellows of America, in taking-applications for insurance, transmitted these applications to the principal or Grand Lodge in Atlanta, received from the Grand Lodge thereafter the policies issued on these applications, delivered these policies to the various applicants for the same in Savannah, and, during the lifetime of the policies, collected from the policyholders the premiums, and transmitted to the Grand Lodge at Atlanta its part of the premiums, and retained that part which belonged to the local lodge, for each policy.' If these facts do not show that the District Grand Lodge, the defendant, through its representative, the local or subordinate lodge, did “have an office and transact business” in Savannah, Chatham county, Geor*275gia, I am at a loss’ to know what facts would show it. The service was made upon the chief executive officer of the local lodge, called the “Noble Grand,” and also upon the “Permanent Secretary” of the local lodge. I think that, under the provisions of the Civil Code (1910), §§ 2258, 2259, the mode of service was sufficient, and that the city court of Savannah had jurisdiction of the defendant corporation.